Citation Nr: 9910509	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  91-34 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability.  


REPRESENTATION

Appellant represented by:	H. Russell Vick, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from November 1974 to 
July 1975.  

A perfected appeal to the Board of Veterans' Appeals (Board 
or BVA) of a particular decision entered by a Department of 
Veterans Affairs (VA) regional office (RO), consists of a 
notice of disagreement in writing received within one year of 
the decision being appealed, and after a statement of the 
case has been furnished, a substantive appeal received within 
60 days of the issuance of the statement of the case, or 
within the remaining one year period following notification 
of the decision being appealed.  The present case arises from 
a September 1990 rating action that confirmed a prior denial 
of the veteran's claim for a total disability rating based on 
individual unemployability.  The veteran's disagreement with 
that decision was received in March 1991, and a statement of 
the case was issued later that month.  A July 1991 written 
presentation prepared by the veteran's representative at that 
time was construed as a substantive appeal, and the case was 
forwarded to the Board in Washington, DC.  

In August 1991, the Board remanded the case to the RO for 
additional development, after which supplemental statements 
of the case were issued in October 1992, December 1993, June 
1994, January 1995, September 1995, and December 1995.  In 
May 1996, the veteran appeared at a hearing conducted by the 
undersigned at the RO, after which the case was again 
transferred to Washington, DC.  In October 1996, the Board 
remanded the veteran's appeal a second time to the RO, and in 
April 1997, another supplemental statement of the case was 
issued.  Thereafter, the case was again returned to 
Washington, and in October 1997, the Board denied entitlement 
to a total disability rating.  The veteran then appealed this 
decision to the U. S. Court of Veterans Appeals, 
(redesignated the U. S. Court of Appeals for Veterans Claims, 
effective March 1, 1999, hereinafter, Court.)  

In October 1998, following the filing of a Joint Motion for 
Remand by the Secretary of Veterans Affairs and the 
appellant, the Court issued an order which vacated the 
Board's October 1997 decision that denied entitlement to a 
total disability rating, and remanded the case to the Board 
pursuant to 38 U.S.C. § 7252(a).  Copies of the Joint Motion 
and of the October 8, 1998, Order have been placed in the 
claims file.  

So as to avoid any misunderstanding as to the issue to be 
addressed by the Board at this juncture, it is observed that 
this appeal initially included a claim for entitlement to an 
increased rating for the veteran's left knee disability, that 
was evaluated as 20 percent disabling, as well as the claim 
for entitlement to a total disability rating based on service 
connected disability.  These claims were both denied by the 
Board in the October 1997 decision mentioned above, and the 
veteran appealed both issues to the Court.  Thereafter, 
however, the veteran withdrew his appeal with respect to the 
claim for an increased rating for his knee disability, and in 
its October 1998 Order, the Court dismissed that aspect of 
the veteran's appeal.  Accordingly, the only issue presently 
before the Board is the claim for a total disability rating 
based on individual unemployability due to service connected 
disability.  


REMAND

As an initial matter, it is observed in this case that the 
veteran is service connected for a left knee disability, 
rated 20 percent disabling, and he is assigned a 
noncompensable evaluation for post operative hiatal hernia 
repair incisional hernia, which was incurred as a result of 
VA treatment.  These are the only disabilities to which 
consideration may be given for determining entitlement to the 
benefit sought on appeal.  

In the October 1998 Joint Motion for Remand, reference was 
made to the Board's October 1997 consideration of the report 
of an examination conducted for VA purposes in February 1997.  
This report included the following comment by the examining 
physician: 

[The veteran's] present condition should not cause 
a reduction in his ability to work when considered 
solely on impairment due [to] the left knee and to 
the residuals of a repaired incisional hernia.  

Reference was also made in the Joint Motion for Remand, to a 
Social Survey report prepared by a VA clinical social worker 
in February 1997.  This document, which the Board also 
mentioned in its October 1997 decision, included the social 
worker's comments that the veteran's left knee disability, 

 ... has severely limited [the veteran's] employment 
possibilities and it has impaired his social 
activities.  

As the basis for vacating the Board's October 1997 decision, 
and returning the case to the Board, it was explained that 
the Board did not adequately set forth "why it found the 
February 1997 VA examiner's opinion to be more probative than 
that of the February 1997 VA social worker."  In the Joint 
Motion for Remand, attention was directed to guidance 
expressed by the Court in Owens v. Brown, 7 Vet. App. 429, 
433 (1995) ("It is not error for the BVA to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons [or] 
bases.")  In order to accommodate the requirements imposed 
by the Court, it will be necessary to obtain a curriculum 
vitae of both the social worker, and VA physician in question 
before a final decision may be entered in this appeal so that 
the probative value of each statement may be properly 
assessed.  

In addition to the foregoing, the Board observes that in 
February 1999, the veteran's attorney submitted directly to 
the Board, additional VA medical reports dated in 1998.  
Among other things, these reflect that since the veteran was 
last examined for VA purposes in February 1997, he apparently 
sustained what was described in a June 1998 MRI report, as 
complex linear tears involving the anterior and posterior 
horns of the lateral meniscus, extending to the capsular 
surface, and also the inferior articular surface.  To treat 
this condition, the veteran underwent a left knee diagnostic 
and operative arthroscopy with shaving of the posterior horn 
body and anterior horn lateral meniscus in August 1998.  
Thereafter, however, the records do not clearly set forth the 
extent to which the veteran's left knee may currently impair 
his employability, if at all.  In view of this, a current 
examination of the veteran, which sets out the extent to 
which the veteran's left knee disability affects his 
employability should be accomplished before the Board enters 
its decision on the matter.  

Under the circumstances described above, this case is 
remanded to the RO for the following actions.  All contacts 
with the veteran should be made through his attorney:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
(VA or non-VA) who have treated the 
veteran since 1998, for his left knee 
disability.  The RO should request that 
the veteran furnish signed authorizations 
for release to VA of private medical 
records in connection with each non-VA 
source identified.  The RO should attempt 
to obtain any such private treatment 
records and any additional VA medical 
records, not already in the file, which 
may exist, and incorporate them into the 
claims folder.  (In particular, the RO 
should obtain copies of those records 
relating to the surgery the veteran 
underwent in August 1998 at the 
Asheville, VAMC, as well as any 
outpatient treatment records dated 
thereafter.)  

2.  The RO should obtain a curriculum 
vitae of the physician who conducted the 
examination for VA purposes in February 
1997, and of the clinical social worker 
who performed the Social Survey for VA 
purposes in February 1997.  In 
particular, inquiry should be made of the 
clinical social worker as to any formal 
training she has had regarding the 
assessment of vocational impairment 
and/or in the field of medicine.  In 
addition, she should be asked to explain 
the extent to which her impressions 
recorded at the time of the February 1997 
social survey were based solely on the 
interview with the veteran as opposed to 
other sources (such as medical records 
contained in the claims folder.)

3.  The veteran should be contacted and 
requested to provide a list of any 
efforts toward employment he has made 
during the past three years.  

4.  The veteran should be scheduled for 
an examination of his left knee, the 
purpose of which is to determine the 
extent to which it interferes with 
employment.  The claims file should be 
provided to the examiner prior to 
examination in order for that person to 
be familiar with the veteran's pertinent 
medical history.  Any indicated special 
tests or studies should be performed and 
the examiner should set forth, in his or 
her report, all current complaints, 
pertinent clinical findings, and 
diagnoses.  The report should also set 
forth in a detailed manner the extent to 
which the veteran's employability is 
impaired by reason of his service-
connected left knee disability.  A 
complete rationale for any opinion 
reached should be included in the report 
provided, together with a notation that 
the veteran's record has been reviewed.  

5.  Upon completion of the above, the RO 
should review the evidence, including 
that recently received by the Board, and 
enter its determination with respect to 
the issue of entitlement to a total 
disability rating for compensation 
purposes based on individual 
unemployability, due to the veteran's 
service connected disabilities.  In doing 
so, the RO should, as requested by the 
Court, address the relative value it 
assigns to the evidence it reviews in 
making its decision, and in particular, 
the probative value of the February 1997 
report by the VA clinical social worker, 
as compared to that of the report of the 
physician who conducted an examination of 
the veteran on the same day.  The RO 
should also consider the provisions of 
38 C.F.R. §§ 3.321(b), 4.16(b) (1998) and 
take appropriate action in accordance 
therewith.  If entitlement to a total 
disability rating based on individual 
unemployability remains denied, the 
veteran and his attorney should be 
furnished with a supplemental statement 
of the case concerning all evidence added 
to the record since the last supplemental 
statement of the case.  They should then 
be given an opportunity to respond, and 
the case returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The purpose of this Remand is to further develop the record 
and ensure due process of law.  No action is required by the 
appellant until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



